Title: To James Madison from Jacob Wagner, 18 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 18 Septr. 1804.
I have had the honor this day to receive your favor of the 15th. The post office is aware of the irregularities in the conveyance of the mail between this city & Orange and has from time to time flattered itself that they would be made to cease. The President’s letter for the Marquis Yrujo has been received and I shall punctually attend to his directions respecting it. Mr. Gallatine returned the day before yesterday and is in good health. Having learnt that the agency of a District Atty. was necessary for the Court for this county which met yesterday and that Mr. W. Jones jr. expected the appointt., on consultation with Mr. Gallatine I yesterday delivered the latter gentleman a commission with Mr. Jones’ name, which Mr. G. intended to use or not according as he found the evidence of its being the President’s intention to appoint Mr. Jones to be supported. The enclosed letter from Mr. Harris is a still stronger proof of the respect & friendship of the Emperor of Russia than we formerly had. You will receive herewith Mr. Merry’s private letter mentioned in my last. With regard to the subject of the letter from Mr. Pennock, I take occasion to assure you, of what I hope you have always been convinced, that it will give me sincere pleasure to render you every aid in my power whenever you may have occasion to command me on subjects of the kind. With the greatest respect & esteem Your most obed. servt.
Jacob Wagner
